Citation Nr: 0126884	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture invoked against the appellant under 38 
U.S.C.A. § 6103(a) (West Supp. 2001) was proper.  


REPRESENTATION

Appellant represented by:	Federico N. Alday, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and M. P. D.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had recognized service during World War II, 
including having been a prisoner-of-war (POW) of the Japanese 
Government from April to August 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an administrative decision by the Director of the 
Compensation and Pension Service that the appellant, who was 
married to the veteran at the time of his death, had 
forfeited her eligibility for Dependency and Indemnity 
Compensation (DIC) benefits. The compensation and pension 
service determined that she had forfeited eligibility for 
Department of Veterans Affairs (VA) benefits because she had 
presented false evidence to VA that she and the veteran had a 
son.  

The appellant was notified by letter of June 15, 2001 that 
her appeal was certified to the Board and that (under 
38 C.F.R. § 20.1304 (2001)) she had 90 days within which to 
request an additional hearing.  In September 2001, while the 
appeal was pending before the Board, correspondence was 
received at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines within 
the 90 day period, in which the appellant requested that a 
hearing be held at that RO before a traveling member of the 
Board.  However, the appellant was recently afforded such a 
hearing on June 14, 2001.  Accordingly, no further action 
will be taken as to this matter.  




FINDINGS OF FACT

1.  The veteran died in April 1994 and the appellant filed a 
claim, VA Form 21-534, in September 1996 for DIC benefits, in 
which she reported that she and the veteran had a son.  

2.  The evidence is undisputed that the person listed in the 
September 1996 DIC claim as the son of the veteran and the 
appellant is not in fact their son but the nephew of the 
appellant.  

3.  The appellant was aware of the fact that she and the 
veteran had no children and she knowingly made a false 
statement in her DIC claim and to official investigators that 
her nephew was the son of the veteran and herself.  


CONCLUSION OF LAW

The criteria for forfeiture of the appellant's rights, 
claims, and benefits under the laws administered by VA have 
been met.  38 U.S.C.A. § 6103(a) (West Supp. 2001); 38 C.F.R. 
§ 3.901 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  See also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Although this case was not readjudicated after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  For the 
reassons below, the RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA. 

The statement of the case (SOC) advised the appellant of the 
pertinent law and regulations as well as the basis for 
forfeiture.  By reciting the applicable law and regulations 
notice was given of the information or lay evidence necessary 
to preclude forfeiture. 

The appellant was made aware that it was her act of 
untruthfully claiming that she and the veteran had a son that 
was the basis for concluding that she had committed fraud in 
obtaining additional VA benefits.  It was for this reason 
that testimony was given at hearings in March 1999 and in 
June 2001 which addressed that very act.  

The RO made reasonable efforts to obtain all relevant 
information in this case, including having conducted an 
investigation, and it appears that all evidence and 
information relevant to this case has been obtained and 
associated with the record on appeal.  Moreover, this is not 
a case in which there are any outstanding documents, medical 
or otherwise, that can be obtained.  Rather, it is the 
appellant's own act which is at issue.  

Further, the appellant was advised in a June 15, 2001 letter 
that additional evidence could be submitted within 90-days.  
The appellant and her attorney have not identified additional 
relevant evidence.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Factual Background

A death certificate reflects that the veteran died in April 
1994 and in September 1996 the appellant filed VA Form 21-
534, Application for DIC, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child.  In that claim she reported 
that she had been born in November 1939 and, with respect to 
identification of children of the veteran, that there was a 
child born in September 1987.  

Thereafter, a July 1997 rating action granted the appellant 
DIC and basic eligibility for Dependents Educational 
Assistance under 38 U. S. C. chapter 35 but denied 
entitlement to accrued benefits because the claim had not 
been filed within one year of the veteran's death.  The 
appellant was notified that she was to be paid DIC at the 
rate for a surviving spouse without dependents and that 
additional evidence in the form of a birth certificate would 
be needed before any additional benefits could be awarded for 
the child she had reported.  

A September 1997 document purporting to be from the Office of 
a Local Civil Registrar in the Philippines, submitted by the 
appellant, reflects that the appellant and the veteran had a 
son born in September 1987, although the birth was registered 
in August 1991.  

In VA Form 21-686c, Declaration of Status of Dependents, of 
September 1997 the appellant reported that she had custody of 
the child of she and the veteran, and that the child had been 
born in August 1991.  

In September 1997 the RO requested that a field examination 
be conducted.  The investigators were instructed to "[m]ake 
sure the surviving spouse fully grasp [sic] the implication 
of the forfeiture provisions of the law for false evidence 
and/or statements she makes during the investigation.  
Determine if fraud is evident and ascertain the extent of the 
claimant's knowledge and participation."  

In a November 1997 Report of Field examination it was stated 
that several neighbors and next of kin of the claimant were 
interviewed and testified that the child in question was the 
biological child of the appellant's brother.  

On file is VA Form 27-6860, Certificate of Search, reflecting 
that public records disclosed that the father of the child in 
question was not the veteran and that the mother was not the 
appellant.  

A Memo of Interview reflects that the results of interviews 
with several individuals disclosed that the child in question 
was the child of the younger brother of the appellant.  The 
actual mother of the child reported that she had had twin 
boys, the father of which was the appellant's brother.  One 
of the twin boys had been left with the veteran and the 
appellant, who had raised that child and given the child a 
new name (that used by the appellant in identifying the 
child).  Also, the child did not know the identities of his 
real mother and father.  

A transcript of a November 1997 deposition of the appellant 
reflects that she reported that she and the veteran had a 
son.  

In a November 1997 Report of Contact, it was indicated that 
the appellant had stated that the child in question "is 
really the son of his [sic] brother which they registered 
under her name and that of the veteran when [the] child was 
still an infant."  She explained that she had not told the 
truth during the field investigation which was why she had 
declined to sign the deposition taken by a field 
investigator.  She indicated that she had doubted their 
identities and intentions which was why she had lied.  She 
was reminded that the investigators had exhibited their 
"ID's" and had given the phone numbers of the VA and that 
she had seen their vehicle which had Diplomatic license 
plates.  She then relented and remained silent but pleaded 
for advice.  She was told to execute a statement in support 
of claim narrating the true facts concerning the paternity of 
the child.  

In VA Form 21-4138, Statement in Support of Claim, in 
November 1997 signed by the appellant, she wished to verify 
that individuals who had approached her and asked "questions 
[] about my son" were actually from VA.  She had not 
admitted to investigators that the child was not her son 
"because I was afraid of them [the field investigators]."  
She also stated that "I am now admitting before you [] that 
[he] is not my son.  He is the son of my sister and he was 
given to me and my husband when he was just 3 months old.  We 
then registered him as our own son and we raised and cared 
for him as if he was really our own son.  I am withdrawing my 
claim for [him] as my dependent."  

An Administrative Decision in March 1998 found that the 
veteran and the appellant did not have a child and, thus, the 
minor who had been claimed as a child for additional DIC 
benefits did not qualify for the appellant's entitlement to 
additional VA benefits.  A Proposed Administrative Decision 
that same month determined that the case warranted submission 
for consideration of forfeiture for fraud.  

In VA Form 21-4138 of April 1998 the appellant withdrew her 
claim for additional DIC, stating that it had not been her 
intention to claim him as a dependent; rather, this was an 
unintentional error.  She had only listed him as a child 
because she considered him to be her child inasmuch as she 
had raised him.  

A Final Administrative Decision in May 1998 determined that 
the case warranted submission for consideration of forfeiture 
for fraud, as a result of which the case was referred to the 
VA Director of Compensation and Pension Services.  

In September 1998 the appellant's attorney stated that "when 
my client stated in her application that [the child in 
question] was indeed her son as reflected in the child's 
birth certificate and she stated so in the honest belief that 
the procedure they followed in making themselves appear as 
the parents of [the child in question] without the benefit of 
a court adoption was legally right.  We assure your office 
that my client was never motivated by bad faith, because [the 
veteran and the appellant] for all intents and purposes, had 
always treated [the child in question] as their real child [] 
She did not realize and she was not aware that she has to 
file a Petition for adoption in Court before she can claim 
[the child in question] as her own child."  Also, she had 
not revealed the truth to investigators because she feared 
that the child in question might learn the truth (that he was 
not her biological son).  Also, the amount of DIC she 
received was needed for daily sustenance and survival.  

In November 1998 the VA Director of Compensation and Pension 
Services determined that the appellant had submitted 
fraudulent evidence in violation of 38 U.S.C.A. § 6103(a) and 
forfeited all rights, claims, and benefits to which she might 
otherwise be entitled under laws administered by VA.  

The appellant submitted testimony before an RO Hearing 
Officer in Manila in March 1999.  At that time she submitted 
8 color photographs depicting herself, the veteran, and the 
child in question.  The appellant testified that she had not 
acted in bad faith or with an intent to deceive but that her 
stating that the child in question was her biological child 
was in keeping with her emotions and Philippine culture 
(pages 1 and 2).  She also stated that she was unschooled, 
having completed high school but was not able to understand 
English every well.  Her original DIC claim had been filled 
in by a VA counselor who had asked her if she had a child 
with the veteran and she had responded "yes" (page 2).  She 
believed that the child was their legally adopted child, as 
the veteran and the appellant were listed as his parents on 
the child's birth certificate (page 3).  She had not told the 
truth to investigators because the child, who did not know 
the truth, was around when the investigators made inquiries.  
She immediately went to the VA to clarify the matter (pages 3 
and 4).   The child's birth had not been registered until 
1991 because she and the veteran had been informed that legal 
adoption was a costly and time consuming process and that a 
lawyer had advised them to just register the child as their 
own and that lawyer had helped in arranging the registration.

The appellant and M. P. D. testified before the undersigned 
in June 2001.  The appellant testified that an attorney had 
advised her that because the child was her nephew that she 
and the veteran should not pursue adoption because it would 
be a long, tedious, and costly process.  The child had been 
living with she and the veteran since 1987 (page 3).  The 
child still lived with her and did not know that she was not 
his biological mother (page 4).  M. P. D. testified that help 
had been given to the appellant in filling out the original 
DIC claim and believed that the child qualified for VA 
benefits (pages 4 and 5).  The appellant also testified that 
she had not intentionally tried to defraud the VA.  

Law and Regulations

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws pertaining to 
insurance benefits).  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 U.S.C.A. 
§ 6103(a) (West Supp. 2001); 38 C.F.R. § 3.901(a) and (b) 
(2001).  

Under 38 C.F.R. § 3.900(b)(2) forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d), Sec. 3.902(d), or Sec. 3.903.  

38 C.F.R. § 3.901(d) provides that after September 1, 1959 
forfeiture by reason of fraud may be declared if the 
fraudulent act was committed in the Philippine Islands.  

Under 38 C.F.R. § 3.669(a) (2001) upon receipt of notice from 
a Regional Counsel the Adjudication Officer in the Manila 
Regional Office that a case is being formally submitted for 
consideration of forfeiture of a payee's rights or that the 
payee has been indicted for subversive activities, payments 
will be suspended effective date of last payment.  

Under 38 C.F.R. § 3.57(a)(1) (2001) the term child of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  

Analysis

Although the efforts of the appellant to protect the child in 
question from the truth of his paternity may under the 
circumstances be understandable, the fact remains that false 
statements were made and false documents submitted which were 
to the effect that he was the child of the veteran and the 
appellant, when it was known that he was neither the 
biological child of nor officially adopted by the veteran and 
the appellant.  The appellant has not submitted any evidence 
that merely having a baptismal certificate which lists the 
child as the child of the veteran and the appellant has, 
under the law of the Philippines, the legal effect of 
adopting the child.  

While reference has been made to the culture in which the 
appellant resides with respect to admissions concerning the 
paternity of the child in question, this matter must be 
adjudicated under the laws and regulations governing the 
administration of VA benefits.  

Here, the appellant submitted documents which contained 
information which she knew was incorrect and which were the 
basis for an award of additional VA compensation.  When the 
matter was investigated she initially made false statements, 
although this was later corrected, and she has attempted to 
explain the reason for her initial deception by stating that 
she was attempting to protect the child from the truth of his 
paternity.  In other words, to conceal one lie, she had to 
tell another lie.  

The fact remains that the child in question is not the 
biological child nor adopted child of the veteran and the 
appellant and that the appellant was well aware of this.  
Nevertheless, she submitted evidence which was false and 
which she knew was false and which was the basis for an award 
of additional VA compensation.  Consequently, and despite any 
financial need for VA compensation, her acts constitute fraud 
and are a proper basis for forfeiture of all VA benefits.  
While the result of forfeiture may be harsh, it is the end 
result of the appellant's own actions and is required by law.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  In reaching this 
decision, it is the judgment of the Board that the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the appellant.  


ORDER

Forfeiture was properly invoked against the appellant under 
38 U.S.C.A. § 6103(a). The appeal is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

